Citation Nr: 1033875	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  05-10 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978, and 
from August 1979 to August 1981.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

A July 2009 Board decision denied service connection for 
posttraumatic stress disorder, and remanded the Veteran's current 
claim for additional development, which has been completed. 


FINDING OF FACT

The Veteran's depression originated in service.  


CONCLUSION OF LAW

Depression is due to a disease or injury that was incurred in 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009); Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The claim of service connection for depression has been 
considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable prejudice 
to the Veteran could result from this decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The Board notes that the 
Veteran was advised in November 2008 of the information and 
evidence necessary to substantiate the initial rating and 
effective date to be assigned in the event his claim was 
successful.

Analysis

The Veteran seeks service connection for depression, which he 
claims is related to experiences during service of being 
surrounded by sick and injured people.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability is due to disease or injury which was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  To rebut the presumption 
of sound condition under section 1111 for conditions not noted at 
entrance to service, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
competent evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service entrance and discharge examinations, and 
the service treatment records themselves, are entirely silent for 
complaints or findings of psychiatric disability.  His service 
personnel records show he served as a corpsman.  Given that a 
psychiatric disorder was noted at entrance, the Board finds the 
presumption of soundness attaches.  As to whether this 
presumption has been rebutted, the Board notes that an August 
2003 VA fee basis examiner concluded that the Veteran's 
depression definitely pre-existed service because it was 
"genetic and biological."  The Board points out that the nature 
of a disease as "genetic or biological" in origin is not 
inconsistent with the disease first manifesting during service.  
The examiner did not purport to determine that the Veteran's 
depression developed prior to service.   Moreover, the Veteran 
was examined by VA in October 2009, and that examiner implied 
that the disorder did not pre-exist service.  The Board notes 
that even if the depression pre-existed service, the August 2003 
examiner indicated that it had been aggravated in service.  

Consequently, the Board finds that the presumption of soundness 
has not been rebutted.

The post-service medical evidence documents treatment for 
depression since at least 1993.  The records occasionally record 
the Veteran's assertion that he was bothered by certain events 
that occurred in service.  

The Veteran attended a VA fee basis examination in August 2003.  
As already indicated, the examiner concluded that the Veteran's 
major depressive disorder was at least aggravated in service, due 
to the Veteran's duties.

October 2009 and December 2009 VA medical opinions on file 
conclude that the Veteran's depression originated in service.  
The opinions were based on the Veteran's description of his 
experiences as a corpsman.
 
The Board notes that the locations of his vessel during the 
periods in question are not evident from the service personnel 
records.  The Board does finds that given his duties in service, 
his assertions that he surrounded by sick and injured people are 
credible.  

Given the Veteran's credible report of witnessing traumatic 
injuries during his tour as a corpsman, and as the only medical 
opinions addressing the etiology of the Veteran's depression are 
supportive of the claim and are based on the referenced 
experiences, the Board finds that the evidence is in equipoise.  
Accordingly, service connection for depression is warranted.


ORDER

Service connection for depression is granted.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


